Case: 12-31064      Document: 00513060058         Page: 1    Date Filed: 05/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-31064                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
DANNY KELLY,                                                                May 29, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

STATE FARM FIRE & CASUALTY COMPANY,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-619


Before HIGGINBOTHAM, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Danny Kelly appealed the district court’s grant of
summary judgment to defendant-appellee State Farm Fire & Casualty
Company (“State Farm”). We certified two dispositive questions of state law
to the Supreme Court of Louisiana. Kelly v. State Farm Fire & Cas. Co., 582
F. App’x 290 (5th Cir. 2014) (per curiam). The Supreme Court of Louisiana
answered these two questions in a thorough opinion. Kelly v. State Farm Fire


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-31064   Document: 00513060058    Page: 2   Date Filed: 05/29/2015



                               No. 12-31064
& Cas. Co., __ So. 3d __, No. 2014-CQ-1921, 2015 WL 2082540 (La. May 5,
2015).   Among other things, this opinion undermines the district court’s
determination that Kelly’s claims were precluded because State Farm never
received a firm settlement offer. Accordingly, we VACATE the judgment of the
district court and REMAND for further proceedings consistent with the
opinion of the Supreme Court of Louisiana.




                                     2